UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4615



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHERWOOD FARROW,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cr-00078-gec-1)


Submitted: December 21, 2006              Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


I. D. Walton Caudill, Roanoke, Virginia, for Appellant. Edward
Albert Lustig, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sherwood Farrow pled guilty to two counts of a fourteen-

count indictment to conspiracy to possess with the intent to

distribute fifty grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2000) (Count 1), and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g), 924(e) (2000)

(Count 9).    The district court sentenced Farrow to 262 months’

imprisonment on each count, to be served concurrently, five years

of supervised release, and ordered payment of a $2000 fine and a

$200 statutory assessment.1   Farrow’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal, but questioning

whether the district court complied with the requirements of Fed.

R. Crim. P. 11 in accepting Farrow’s plea, and whether the sentence




     1
      Farrow stipulated in his plea agreement and at sentencing
that he qualified as an armed career criminal, based on two prior
violent felony convictions. The probation officer calculated an
advisory sentencing guideline range for Farrow of 262 to 327
months’ imprisonment founded on an offense level of 34 and a
criminal history category of VI. After careful consideration of
the facts and evidence, the district court made all the factual
findings appropriate for that determination, and considered the
advisory sentencing range along with the other factors described in
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), prior to imposing
sentence.

                              - 2 -
imposed was reasonable.2              Farrow was given an opportunity to file

a pro se brief, but has failed to do so.

                 Farrow did not move in the district court to withdraw his

guilty plea, therefore his challenge to the adequacy of the Rule 11

hearing         is   reviewed   for    plain   error.     See   United   States   v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                    We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of Farrow’s guilty plea.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

                 We find that the district court properly “consult[ed the]

Guidelines and [took] them into account when sentencing,” United

States v. Booker, 543 U.S. 220, ___, 125 S. Ct. 738, 767 (2005),

that       it   made   all   the   factual     findings   appropriate    for   that

determination, considered the sentencing range along with the other

factors described in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005), and imposed a sentence that was “within the statutorily

prescribed range and . . . reasonable.”                 United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005); see also                   United States v.



       2
      The plea agreement contained a provision in which Farrow
agreed to waive his right to contest his conviction and sentence
either on appeal or in a 28 U.S.C. § 2255 (2000) motion, except for
certain   claims   of  ineffective    assistance   of  counsel   or
prosecutorial misconduct not asserted or evident here. However,
the Government has not asserted the waiver provision precludes
review of Farrow’s conviction or sentence on appeal.       Thus, we
decline to enforce the appellate waiver.      See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005) (citing United States v.
Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)).

                                          - 3 -
Green, 436 F.3d 449, 456-57 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006) (finding that a sentence within a properly calculated

advisory range to be presumptively reasonable). Here, the district

court’s sentence was predicated on Farrow’s stipulations in his

plea agreement that he was responsible for a drug weight of more

than fifty grams, but less than 150 grams, of cocaine base, and

that   he   qualified       as   a   career     offender     based     on    two   prior

convictions for violent felonies under U.S. Sentencing Guidelines

Manual,     §    4B1.1    (2005).       Given    these    facts,      we    find   to   be

reasonable the district court’s sentence at the low end of a

properly calculated advisory guidelines range.

                In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We therefore affirm Farrow’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.          If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may    move    in    this   court    for     leave   to    withdraw     from

representation.          Counsel’s motion must state that a copy thereof

was served on the client.




                                         - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -